NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0252-19T1

MIKE ASSAD,

          Plaintiff-Appellant,

v.

ABSECON BOARD OF
EDUCATION, THOMAS GRITES,
CHRISTOPHER COTTRELL,
RAQUEL LAW, MEGAN MARCZYK,
ERIC NEAL, JOHN RYNKIEWICZ,
LINDA WALLACE, DANIEL
DOOLEY, TINA MARCURA,
LINDSAY REED, officially as
members, officers and employees of
the ABSECON BOARD OF
EDUCATION,

     Defendants-Respondents.
________________________________

                   Submitted May 11, 2020 – Decided August 21, 2020

                   Before Judges Rothstadt and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-0897-19.

                   Mike Assad, appellant pro se.
            Parker McCay, PA, attorneys for respondents (Brett
            Elliot John Gorman, of counsel and on the brief; Emily
            Elizabeth Strawbridge, on the brief).

PER CURIAM

      Plaintiff Mike Assad appeals from the Law Division's July 31, 2019 order

granting defendant Absecon Board of Education's1 Rule 4:6-2(e) motion to

dismiss plaintiff's complaint alleging defendant failed to maintain or turn over

to plaintiff copies of his grammar school records. In dismissing the complaint,

the trial court found that all of the documents defendant possessed that it was

obligated to maintain had been supplied to plaintiff, and therefore plaintiff could

not assert claims under the Open Public Records Act (OPRA), N.J.S.A. 47:1A-

1 to -13, or under a common law right of access (CLRA), and that defendant was

not in violation of any applicable regulation. On appeal, plaintiff contends that

he was entitled to relief because defendant violated his CLRA to the requested

documents and that he was entitled to an award of attorneys' fees under OPRA.

We affirm as we conclude plaintiff's contentions are without merit, substantially

for the reasons expressed by the trial court.




1
  Plaintiff's complaint also named members of defendant and its employees. For
clarity, we refer to them collectively as "defendant."
                                                                           A-0252-19T1
                                        2
      The facts derived from the plaintiff's complaint and the motion record are

summarized as follows. Plaintiff was enrolled as a student in defendant's school

system from 1992 until 2001. On March 4, 2019, plaintiff wrote to defendant

asking it to certify details of his academic history to the National Conference of

Bar Examiners as part of his request for learning disability accommodations on

the Bar Exam's Multistate Professional Responsibility Exam. In a March 13,

2019 response, defendant notified plaintiff that all of his records had been sent

to his parochial high school upon his completion of the eighth grade in

defendant's district and that no records remained in defendant's possession.

Plaintiff then emailed defendant's superintendent of schools on March 21, 2019,

asking if he could locate plaintiff's records.         The following day, the

superintendent responded that the requested documents did not exist and he

provided plaintiff with a copy of the district's "Records Retention and

Disposition Schedule" (RRDS) detailing how long various records were to be

kept and how they could be disposed of following the retention period.

      On March 26, 2019, plaintiff requested his records from defendant citing

to OPRA and his CLRA. The next day, defendant denied plaintiff's OPRA

request stating student records were exempt. However, defendant agreed to

provide plaintiff with his records if he executed a release.


                                                                          A-0252-19T1
                                        3
      Plaintiff sent another request on March 29, 2019, which included a release

for disclosure of his student records, but this time asked for "a copy of whatever

records the district [did] have concerning [his] enrollment there." Referring to

the RRDS, the superintendent responded and advised plaintiff that "we do not

keep any student documents for a greater length of time than is required by law."

He also directed plaintiff to defendant's attorney should plaintiff have any

questions.

      On April 1, 2019, defendant's attorney sent plaintiff what the attorney

described as a copy of all of plaintiff's student records possessed by defendant.

The documents included: (1) a register entry stating name of parents, phone

number, years attended, homeroom assignments, and emergency contact; (2) an

individual education plan (IEP)2 dated May 12, 2003; and (3) another IEP dated


2

             The statutory definition of IEP is a plan written for
             "students with disabilities developed at a meeting
             according to N.J.A.C. 6A:14-2.3 that sets forth present
             levels of performance, measurable annual goals, and
             short-term objectives or benchmarks, and describes an
             integrated, sequential program of individually designed
             instructional activities and related services necessary to
             achieve the stated goals and objectives."

             [Abbott v. Burke, 206 N.J. 332, 431 n.33 (2011)
             (quoting N.J.A.C. 6A:8-1.3).]


                                                                          A-0252-19T1
                                         4
January 12, 2004. According to plaintiff, despite having received the IEPs, the

information provided still did not contain all the records plaintiff had been

seeking that defendant was obligated by regulation to maintain.          Plaintiff

contended that the missing documents were his health history, standardized test

scores, grades, attendance records, and classes attended. Defendant's attorney

assured plaintiff that he would seek confirmation from defendant regarding its

possession of the missing documents.

      A later search of defendant's computer hard drives by its business

administrator did not yield any additional information. Defendant's attorney

notified plaintiff that "due to software/computer system updates and

compatibility issues, the District's electronic records, including those 'that may

be from the years in which [plaintiff was] a student'" were "inaccessible" at that

point in time. He assured plaintiff that defendant had "undertaken good-faith

efforts" to "access the records" and that he would "continue to provide update s

as additional information [became] available."

      On April 26, 2019, plaintiff filed his complaint alleging violations of

OPRA, CLRA, and education regulations. Defendant filed a motion to dismiss

on July 15, 2019, which was supported by a certification from defendant's

business administrator confirming that she searched defendant's "online system"


                                                                          A-0252-19T1
                                        5
and "old boxes in storage," and provided plaintiff with all of the documents she

could find. She then "located hard drives" that defendant used when plaintiff

"was a student," and hired a "computer specialist" to review the "antiquated"

hard drives, but did not find any "additional documents regarding [plaintiff]."

The business administrator certified that "all documents in [defendant's]

possession have been provided to [plaintiff] and [she was] not aware of any other

documents that may exist."

      After considering the parties' oral arguments and placing its decision on

the record that day, the trial court granted defendant's motion, and dismissed the

complaint with prejudice on July 31, 2019. In its decision, the trial court found

plaintiff "concede[d] to receiving the requested information." Applying the

standard of review for Rule 4:6-2 motions under Printing Mart-Morristown v.

Sharp Elecs. Corp., 116 N.J. 739, 772 (1989), to the allegations of the complaint,

and noting that there was not a dispute that defendant supplied all documents it

had in its possession, the court concluded plaintiff could not state a viable claim

under OPRA or the CLRA. As to OPRA, the court found plaintiff's request "was

not a valid OPRA request."       As to the regulation, defendant supplied the

requested information, including those that plaintiff requested about his learning

disability. Turning to plaintiff's claim for counsel fees under OPRA, the court


                                                                           A-0252-19T1
                                        6
concluded there was no basis for an award of fees under that act. This appeal

followed.

      On appeal, plaintiff argues that he asserted a viable cause of action under

a CLRA as the records he requested were subject to that right and defendant's

failure to provide him with the missing documents violated the CLRA.

Moreover, he contends that we should "decide that OPRA's statutory fulfillment

processes apply to [his] CLRA," that defendant violated those processes, and

that as a prevailing party he was "entitled to an award of costs" under OPRA.

We find no merit to any of these contentions.

      We "review[] de novo [a motion judge's] determination of [a] motion to

dismiss under Rule 4:6-2(e). [In doing so, we] owe[] no deference to the [motion

judge's] legal conclusions."     Dimitrakopoulos v. Borrus, Goldin, Foley,

Vignuolo, Hyman & Stahl, P.C., 237 N.J. 91, 108 (2019) (citation omitted). In

our review, we "apply[] the same standard under Rule 4:6-2(e) that governed the

motion [judge,]" Wreden v. Township of Lafayette, 436 N.J. Super. 117, 124

(App. Div. 2014), that is, whether the pleadings even "suggest[]" a basis for the

requested relief, Printing Mart-Morristown, 116 N.J. at 746 (quoting Velantzas

v. Colgate-Palmolive Co., 109 N.J. 189, 192 (1988)). Where a complaint raises

statutory and regulatory legal issues, we afford no special deference to the trial


                                                                          A-0252-19T1
                                        7
court's interpretation of the law and the legal consequences that flow from

established facts. L.R. v. Camden City Pub. Sch. Dist., 452 N.J. Super. 56, 82

(App. Div. 2017), aff'd, 238 N.J. 547 (2019).

      As a reviewing court, we assess only the legal sufficiency of the claim.

Sickles v. Cabot Corp., 379 N.J. Super. 100, 106 (App. Div. 2005).

Consequently, "[a]t this preliminary stage of the litigation [we are] not

concerned with the ability of plaintiffs to prove the allegation contained in the

complaint." Printing Mart-Morristown, 116 N.J. at 746. Rather, we accept the

factual allegations as true, Sickles, 379 N.J. Super. at 106, and "search[] the

complaint in depth and with liberality to ascertain whether the fundament of a

cause of action may be gleaned even from an obscure statement of claim."

Printing Mart-Morristown, 116 N.J. at 746 (quoting Di Cristofaro v. Laurel

Grove Mem'l Park, 43 N.J. Super. 244, 252 (App. Div. 1957)). "However, we

have also cautioned that legal sufficiency requires allegation of all the facts that

the cause of action requires." Cornett v. Johnson & Johnson, 414 N.J. Super.
365, 385 (App. Div. 2010), aff'd as modified, 211 N.J. 362 (2012). In the

absence of such allegations, the claim must be dismissed. Ibid.

      A motion to dismiss for failure to state a claim must be denied if, giving

plaintiff the benefit of all his allegations and all favorable inferences, a claim


                                                                            A-0252-19T1
                                         8
has been established. R. 4:6-2(e); see also Banco Popular N. Am. v. Gandi, 184
N.J. 161, 165 (2005). "A complaint should be dismissed for failure to state a

claim pursuant to Rule 4:6-2(e) only if 'the factual allegations are palpably

insufficient to support a claim upon which relief can be granted.'" Frederick v.

Smith, 416 N.J. Super. 594, 597 (App. Div. 2010) (quoting Rieder v. State Dep't

of Transp., 221 N.J. Super. 547, 552 (App. Div. 1987)). "[P]leadings reciting

mere conclusions without facts and reliance on subsequent discovery do not

justify a lawsuit," and warrant dismissal. Glass v. Suburban Restoration Co.,

317 N.J. Super. 574, 582 (App. Div. 1998).

      We begin our de novo review by observing that plaintiff does not contend

that defendant withheld documents from him to which he was entitled. Rathe r

he maintains that the failure to preserve records violated the CLRA and the

controlling regulation. We address each claim.

      At the outset, to the extent plaintiff argues OPRA applies to the CLRA,

we conclude that, as plaintiff concedes in his reply brief, OPRA is not applicable

to student records, or to an analysis of whether his CLRA was violated. OPRA

requires that government records be readily accessible to the citizens of the State

of New Jersey, subject to certain exceptions. N.J.S.A. 47:1A-1. Pursuant to

OPRA, government records are those "that ha[ve] been made, maintained or kept


                                                                           A-0252-19T1
                                        9
on file . . . or that have been received in the course of . . . official business" by

a designated official. N.J.S.A. 47:1A-1.1. However, confidential school records

that are subject to the New Jersey Pupil Rights Act, (NJPRA), N.J.S.A. 18A:36-

19, are not subject to disclosure under OPRA. See L.R. v. Camden City Pub.

Sch. Dist., 238 N.J. 547, 560 (2019) (Patterson, J., concurring) ("[T]o the extent

that the disputed student records in these matters are protected from public

disclosure by the NJPRA and its implementing regulations, those records are not

subject to disclosure under OPRA.").3

      Here, there is no dispute that plaintiff sought records that are specifically

protected by the NJPRA. Therefore, to the extent plaintiff asserted any claim in

his complaint under OPRA, including his claim for counsel fees, the trial court

correctly dismissed it with prejudice. 4


3
  Where they are not protected by NJPRA, school districts releasing documents
to an authorized person must "adhere to requirements pursuant to N.J.S.A.
47:1A-1 et seq., [OPRA] and 20 U.S.C. § 1232g; 34 CFR Part 99, the Family
Educational Rights and Privacy Act (FERPA)." N.J.A.C. 6A:32-7.5(g).
4
   Even if the plaintiff had a viable claim for fees, because he was self-
represented an award of counsel fees was not warranted, Segal v. Lynch, 211
N.J. 230, 262-64 (2012), and since defendant supplied plaintiff with all
documents it possessed relating to plaintiff, plaintiff was not a catalyst under
OPRA such that an award of fees would be appropriate. See Jones v. Hayman,
418 N.J. Super. 291, 305 (App. Div. 2011) ("In order to be awarded counsel fees
under the catalyst theory, a plaintiff must demonstrate '(1) a factual causal nexus


                                                                             A-0252-19T1
                                        10
      Turning to plaintiff's claims for release of documents under a CLRA, we

initially observe that such claims exist parallel to and unrestricted by OPRA.

See Mason, 196 N.J. at 67. "The [CLRA] to public documents provides that a

party shall have access to public documents when the party seeking access has

an interest in the documents and the party's interest outweighs the public's

interest in preventing disclosure." Commc'ns Workers of Am. v. Rousseau, 417
N.J. Super. 341, 363 (App. Div. 2010) (citing Keddie v. Rutgers, 148 N.J. 36,

50 (1997)). Under the common law, a public record is more broadly defined as

            one required by law to be kept, or necessary to be kept
            in the discharge of a duty imposed by law, or directed
            by law to serve as a memorial and evidence of
            something written, said, or done, or a written memorial
            made by a public officer authorized to perform that
            function, or a writing filed in a public office.

            [Nero v. Hyland, 76 N.J. 213, 222 (1978) (quoting
            Josefowicz v. Porter, 32 N.J. Super. 585, 591 (App.
            Div. 1954)); see also Keddie, 148 N.J. at 49.]

      A party seeking access to a public record "must make a greater showing

than required under OPRA," Mason, 196 N.J. at 67, and "establish an interest in

the subject matter of the material," ibid. (quoting Keddie, 148 N.J. at 50). The




between the litigation and the relief ultimately achieved; and (2) that the relief
ultimately secured by plaintiff had a basis in law.'" (quoting Mason v. City of
Hoboken, 196 N.J. 51, 67 (2008))).
                                                                          A-0252-19T1
                                       11
requestor's interest "may be either a wholesome public interest or a legitimate

private interest." Drinker Biddle & Reath LLP v. N.J. Dep't of Law & Pub.

Safety, 421 N.J. Super. 489, 499 (App. Div. 2011) (quoting Educ. Law Ctr. v.

N.J. Dep't of Educ., 198 N.J. 274, 302 (2009)).

      The CLRA, however, is not absolute. Keddie, 148 N.J. at 49-50. An

individual seeking public records under the common law must meet the

following requirements. Id. at 50. First, the records sought "must be common-

law public documents." Ibid.   Second, "the person seeking access must

'establish an interest in the subject matter of the material.'" Ibid. (quoting S.

Jersey Publ'g Co. v. N.J. Expressway Auth., 124 N.J. 478, 487 (1991)). Third,

a "citizen's right to access 'must be balanced against the State's interest in

preventing disclosure.'" Ibid. (quoting Higg-A-Rella, Inc. v. County of Essex,

141 N.J. 35, 46 (1995)); see also L.R., 238 N.J. at 575 (identifying the

nonexclusive considerations in determining whether to release confidential

school records to third parties); Drinker Biddle, 421 N.J. Super. at 500

(identifying the considerations in performing a balancing test under a CLRA

generally).

      Here, there was no need for any balancing test as plaintiff was entitled to

his school's records and there was no State interest in nondisclosure asserted in


                                                                         A-0252-19T1
                                      12
response to his request. An adult student is entitled to his or her records,

N.J.A.C. 6A:32-7.5(e)(1), and defendant immediately recognized plaintiff's

entitlement to the documents and provided plaintiff with a release to sign for the

purpose of turning over all of the documents it had on file. The issue here is not

whether defendant was entitled to his records, but whether defendant violated

plaintiff's CLRA by failing to maintain copies of documents it was obligated to

keep on file.

      The NJPRA requires that school boards

            maint[ain] and ret[ain] . . . pupil records and for the
            security thereof and access thereto, to provide general
            protection for the right of the pupil to be supplied with
            necessary information about herself or himself, the
            right of the parent or guardian and the adult pupil to be
            supplied with full information about the pupil, except
            as may be inconsistent with reasonable protection of the
            persons involved, the right of both pupil and parent or
            guardian to reasonable privacy as against other persons
            and the opportunity for the public schools to have the
            data necessary to provide a thorough and efficient
            educational system for all pupils.

            [State v. J.S.G., 456 N.J. Super. 87, 102 (App. Div.
            2018) (quoting N.J.S.A. 18A:36-19).]

      "N.J.A.C. 6A:32-7.1(b), requires school districts to 'compile and maintain

student records . . . .'" Ibid. (quoting N.J.A.C. 6A:32-7.1(b)).

      "Student record" is defined as:


                                                                          A-0252-19T1
                                        13
     [I]nformation related to an individual student gathered
     within or outside the school district and maintained
     within the school district, regardless of the physical
     form in which it is maintained. Essential in this
     definition is the idea that any information that is
     maintained for the purpose of second-party review is
     considered a student record. Therefore, information
     recorded by certified school personnel solely as a
     memory aid and not for the use of a second party is
     excluded from this definition.

     [N.J.A.C. 6A:32-2.1.]

     "Mandated student records" that school districts must maintain

include

     1. The student's name, address, telephone number, date
     of birth, name of parent(s), gender, standardized
     assessment results, grades, attendance, classes
     attended, grade level completed, year completed, and
     years of attendance;

     2. Record of daily attendance;

     3. Descriptions of student progress according to the
     student evaluation system used in the school district;

     4. History and status of physical health compiled in
     accordance with State regulations, including results of
     any physical examinations given by qualified school
     district employees and immunizations;

     5. Records pursuant to rules and regulations regarding
     the education of students with disabilities; and

     6. All other records required by N.J.A.C. 6A.


                                                               A-0252-19T1
                              14
             [N.J.A.C. 6A:32-7.3.]

      The last public school district that a student attended is responsible for

"keep[ing] for 100 years a mandated record of a student's name, date of birth,

name of parents, gender, health history and immunization, standardized

assessment results, grades, attendance, classes attended, grade level completed,

year completed, and years of attendance." N.J.A.C. 6A:32-7.8(e).

      There is no dispute here that defendant did not maintain all of plaintiff's

"mandated student records."      The gravamen of plaintiff's claim is not that

defendant did not give him access to all of the records defendant had on file, but

that defendant did not have in its possession the documents which it was

obligated to keep on file and turn over to him upon request. That failure,

however, does not give rise to a cause of action. "The NJPRA and its governing

regulations merely provide administrative remedies for a violation and do not

provide for a private right of action . . . ." J.S.G., 456 N.J. Super. at 105 (citing

L.S. v. Mount Olive Bd. of Educ., 765 F. Supp. 2d 648, 664 (D.N.J. 2011)

(holding that FERPA and the NJPRA do not provide a private right of action) ).

      We conclude, therefore, as did the trial court, that plaintiff was not denied

access where "the undisputed evidence [demonstrated there] was full disclosure

of all . . . documents in [defendant's] possession[, and] to the extent [plaintiff's]


                                                                             A-0252-19T1
                                        15
request was for records that either did not exist or were not in [defendant's]

possession, there was, of necessity, no denial of access at all." Bent v. Township

of Stafford, 381 N.J. Super. 30, 38 (App. Div. 2005) (footnote omitted).

      To the extent we have not specifically addressed any of plaintiff's

remaining arguments, we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-0252-19T1
                                       16